UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4306


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAGOBERTO ENAMORADO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00284-TDS-1)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,    North
Carolina, for Appellant.      Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dagoberto Enamorado pled guilty to illegal reentry by

a deported alien, in violation of 8 U.S.C. § 1326(a), (b)(1)

(2006).         The     district          court       sentenced     him     to       21    months’

imprisonment.          Enamorado’s counsel filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that, in

counsel’s view, there are no meritorious issues for appeal, but

questioning          whether         Enamorado’s         sentence         was        reasonable.

Enamorado was advised of his right to file a pro se supplemental

brief, but has not done so.                       Finding no reversible error, we

affirm.

               We    have   reviewed         Enamorado’s       sentence          and      conclude

that it was properly calculated and that the sentence imposed

was reasonable.             See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).     The district court followed the necessary procedural

steps     in        sentencing       Enamorado,          appropriately           treated       the

Sentencing          Guidelines       as     advisory,       properly        calculated         and

considered      the     applicable          Guidelines      range,        and    weighed       the

relevant       18     U.S.C.     §    3553(a)         (2006)      factors       in     light    of

Enamorado’s individual characteristics and history.                                  We conclude

that the district court did not abuse its discretion in imposing

the chosen sentence.             See Gall, 552 U.S. at 41; United States v.



                                                  2
Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within-Guidelines sentence).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    This court requires that counsel inform Enamorado, in

writing,   of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.            If Enamorado requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Enamorado.                     We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         3